     Case 5:21-cv-00042-TBR Document 10 Filed 08/16/21 Page 1 of 4 PageID #: 40




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION

TIMOTHY ANDREW HUTCHINSON                                                                           PLAINTIFF

v.                                                              CIVIL ACTION NO. 5:21-CV-P42-TBR

BROOK AMBERG et al.                                                                             DEFENDANTS

                                       MEMORANDUM OPINION

         Pro se Plaintiff Timothy Andrew Hutchinson filed a complaint pursuant to 42 U.S.C.

§ 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A and

McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, the complaint will be

dismissed.

                                        I. SUMMARY OF CLAIMS

         The complaint states that Plaintiff was confined at the Graves County Restricted Custody

Center as a convicted inmate at the time he filed this complaint.1 He names as Defendants in

their official capacities Graves County Sheriff Brook Amberg; Graves County Circuit Court

Judge Timothy Starks; Graves County Assistant Prosecutor John J. Beasley; and the Graves

County Circuit Court. He states that his constitutional right to due process was violated on

August 14, 2019, “by multiple law enforcement agencies under the leadership of [Defendant

Amberg] due to false swearing on an affidavit which was a result of my being arrested and

incarcerated.” He alleges that Defendant Beasley maliciously prosecuted him and that the

Graves County Circuit Court refused to suppress the affidavit and allowed his conviction even

though it knew of the allegedly “false swearing” in the affidavit.


1
  It appears that since then he has been moved to home incarceration or has finished his sentence and been released
from custody.
  Case 5:21-cv-00042-TBR Document 10 Filed 08/16/21 Page 2 of 4 PageID #: 41




       As relief, Plaintiff asks for monetary and punitive damages and injunctive relief of

“release from custody [and] charges off my record.”

                                          II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). When determining whether a plaintiff has stated a claim upon

which relief can be granted, the Court must construe the complaint in a light most favorable to

Plaintiff and accept all of the factual allegations as true. Prater v. City of Burnside, Ky., 289

F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally construe pro se pleadings,

Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a complaint

must include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       Plaintiff’s claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994). Under the Heck

doctrine, a state prisoner may not file a § 1983 suit for damages or equitable relief challenging

his conviction or sentence if a ruling on his claim would render the conviction or sentence

invalid, until and unless the conviction or sentence has been reversed on direct appeal, expunged

by Executive Order, declared invalid by a state tribunal, or has been called into question by a

federal court’s issuance of a writ of habeas corpus under 28 U.S.C. § 2254. Heck, 512 U.S. at

486-87; Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983 action is

barred (absent prior invalidation) – no matter the relief sought (damages or equitable relief), no

matter the target of the prisoner’s suit (state conduct leading to conviction or internal prison



                                                  2
  Case 5:21-cv-00042-TBR Document 10 Filed 08/16/21 Page 3 of 4 PageID #: 42




proceedings) – if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.”); see also Robinson v. Hardin Cty. Det. Ctr., No. 3:18-CV-P301-

DJH, 2018 WL 3661452, at *2 (W.D. Ky. Aug. 2, 2018) (“Plaintiff can only maintain a claim for

damages based upon malicious prosecution if he has been exonerated of the charges against

him.” (citing Heck)).

       This is true even for Plaintiff’s claim related to “false swearing” in the affidavit

supporting a warrant. Although a Fourth Amendment claim for illegal search or arrest will not

be barred by Heck if it does not necessarily imply the invalidity of the conviction, that is not the

case here where the complaint indicates that the conviction was based on the allegedly false

statements in the affidavit. If the factual basis of a plaintiff’s § 1983 claim would “inevitably

undermine his conviction,” then Heck bars the claim, even if it arises under the Fourth

Amendment. See Vickers v. Donahue, 137 F. App’x 285, 290 (11th Cir. 2005) (per curiam )

(holding that Fourth Amendment § 1983 claim premised on officer providing false information

in affidavit to secure an arrest warrant was barred by Heck because “the factual basis for [the

plaintiff’s] claim . . . inevitably undermine[s] his conviction”); Hancock v. Word, 27 F. App’x

256, 257 (6th Cir. 2001) (applying Heck to false arrest claim).

       Plaintiff does not allege that his conviction or sentence has been reversed on direct

appeal, expunged by Executive Order, or declared invalid by a state tribunal, and Plaintiff has

not filed a petition for writ of habeas corpus in this Court. Therefore, by separate Order, the




                                                  3
  Case 5:21-cv-00042-TBR Document 10 Filed 08/16/21 Page 4 of 4 PageID #: 43




Court will dismiss this action without prejudice for failure to state a claim under the Heck

doctrine.

Date:   August 13, 2021




cc:     Plaintiff, pro se
        Defendants
        Graves County Attorney
4413.009




                                                 4
